By Judge James F. Ingram
This case is before the Court on the City of Danville’s plea of governmental immunity to plaintiff’s motion for judgment. The plaintiff alleges that her goods and property were damaged by sewage which backed up and flowed into her home as a result of the negligence of the City. The specific acts of negligence alleged are set forth in the Motion for Judgment, and the plaintiff as a result of her damages seeks to recover from the City. In response, the City pleads governmental immunity.
Whether a municipality is immune from suit depends upon whether the act or omission complained of occurred in the performance of governmental or proprietary functions of the municipal government. When governmental acts are exercised by a municipality for the public’s benefit, the City is immune from liability. Examples of governmental functions of municipalities have been held to include maintaining a water works, a fire department, hospital, prison, providing sanitation and health facilities, and constructing streets and walkways.
In this case, the City of Danville’s operation of a sanitary sewer system, in the Court’s opinion, falls within the protective doctrine of sovereign immunity. For this reason, the Court is of the opinion the City of Danville is entitled to Summary Judgment as requested in its motion.